Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.224 Filed 04/07/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA, ex rel CASE NO. 17-14168-RHC
GREGORY LYNN and PAULETTE
HAMILTON, THE HON. ROBERT H. CLELAND
Plaintiffs,

VS.
CITY OF DETROIT,

Defendant.

 

LEDERMANLAW, PC

BY: Howard Yale Lederman (P36840)
Attorneys for Plaintiffs

838 West Long Lake Road, Suite 100
Bloomfield Hills, Michigan 48302
(248) 639-4696

hledermanlaw(@email.com

 

CITY OF DETROIT LAW DEPARTMENT
BY: Eric L. Gaabo (P39213)

Attorneys for Defendant

2 Woodward Avenue, Suite 500

Detroit, Michigan 48226

(313) 237-3052

gaabe@detroitmi.gov

PLAINTIFFS’ RESPONSE TO DEFENDANT CITY OF DETROIT’S
MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(1)
Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.225 Filed 04/07/21 Page 2 of 6

PLAINTIFFS UNITED STATES OF AMERICA, ex rel GREGORY LYNN
AND PAULETTE HAMILTON, respond to Defendant City of Detroit’s above-
entitled motion as follows:

1. This Court should deny the motion, because Plaintiffs have retained
counsel to pursue this action.

2. The motion’s sole basis is that Plaintiffs had not retained counsel to
pursue their qui tam action as relators on the United States’ behalf against
Defendant City of Detroit [DEFENDANT CITY]. (ECF #34, 2/25/21 Defendant
City of Detroit’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)
[Defendant City’s Motion], Brief in Support, Statement of the Issues Presented,
Case Summary, Service of the Complaint and Communications Between the
Parties, Argument, Section II)

3. On March 25, 2021, Plaintiffs’ new counsel, Ledermanlaw, PC,
appeared in this action on their behalf. (Exhibit 1, ECF #__, 3/25/21
Appearance)

4. Asaresult, Plaintiffs Gregory Hamilton and Paulette Hamilton, as
relators, are no longer pursuing this action pro see. Rather, they are pursuing this
action through appeared counsel.

5. Accordingly, denial or dismissal of the motion is in order.

THEREFORE, PLAINTIFFS UNITED STATES OF AMERICA, ex rel
Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.226 Filed 04/07/21 Page 3 of 6

GREGORY LYNN AND PAULETTE HAMILTON respectfully request this

Court to:
A. Deny the motion with prejudice, or

B. Dismiss the motion with prejudice.

Dated: April 6, 2021 /s/ Howard Yale Lederman
LEDERMANLAW, PC
BY: Howard Yale Lederman (P36840)
Counsel for Plaintiffs
838 West Long Lake Road, Suite 100
Bloomfield Hills, Michigan 48302
(248) 639-4696

hledermanlaw@gmail.com
CERTIFICATE OF SERVICE
Gabrielle Frey certifies that on April 7, 2021, she served copies of Plaintiffs’
Response to Defendant City of Detroit’s Motion to Dismiss Pursuant to Fed. R.
Civ. P. 12(b)(1) and this Certificate of Service via this Court’s electronic filing
system on all counsel of record.
/s/ Gabrielle Frey

Gabrielle Frey
Legal Assistant

lynng\response 04 06 21
Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.227 Filed 04/07/21 Page 4 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA, ex rel CASE NO. 17-14168-RHC
GREGORY LYNN and PAULETTE
HAMILTON, THE HON. ROBERT H. CLELAND
Plaintiffs,
VS.
CITY OF DETROIT,
Defendant.

LEDERMANLAW, PC

BY: Howard Yale Lederman (P36840)
Attorneys for Plaintiffs

838 West Long Lake Road, Suite 100
Bloomfield Hills, Michigan 48302
(248) 639-4696
hledermanlaw@gmail.com

CITY OF DETROIT LAW DEPARTMENT
BY: Eric L. Gaabo (P39213)

Attorneys for Defendant

2 Woodward Avenue, Suite 500

Detroit, Michigan 48226

(313) 237-3052

gaabe@detroitmi.gov

PLAINTIFFS’ RESPONSE TO DEFENDANT CITY OF DETROIT’S
MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(1)

EXHIBIT 1

lynng\exhibit 1 04 06 21
Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.228 Filed 04/07/21 Page 5 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, ex rel CASE NO. 17-14168-RHC

GREGORY LYNN and PAULETTE

HAMILTON, THE HON. ROBERT H. CLELAND
Plaintiffs,

VS.

CITY OF DETROIT,
Defendant.

LEDERMANLAW, PC

BY: Howard Yale Lederman (P36840)
Attorneys for Plaintiffs

838 West Long Lake Road, Suite 100
Bloomfield Hills, Michigan 48302
(248) 639-4696

hledermanlaw@egmail.com

CITY OF DETROIT LAW DEPARTMENT
BY: Eric L. Gaabo (P39213)

Attorneys for Defendant

2 Woodward Avenue, Suite 500

Detroit, Michigan 48226

(313) 237-3052

gaabe@detroitmi.gov

 

 

APPEARANCE
TO ALL COUNSEL AND PARTIES OF RECORD: LEDERMANLAW,

PC appears as Counsel for Plaintiffs Gregory Lynn and Paulette Hamilton in the

above action.
Case 3:17-cv-14168-RHC-RSW ECF No. 38, PagelD.229 Filed 04/07/21 Page 6 of 6

Dated: March 24, 2021 /s/ Howard Yale Lederman
LEDERMANLAW, PC
BY: Howard Yale Lederman (P36840)
Counsel for Plaintiffs
838 West Long Lake Road, Suite 100
Bloomfield Hills, Michigan 48302
(248) 639-4696

hledermanlaw@gmail.com
CERTIFICATE OF SERVICE
Gabrielle Frey certifies that on March 25, 2021, she served copies of
Ledermanlaw, PC’s Appearance as Counsel for Plaintiffs and this Certificate of
Service via this Court’s electronic filing system on all counsel of record.
/s/ Gabrielle Frey

Gabrielle Frey
Legal Assistant

lynng\appearance 03 24 21
